DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed April 5th, 2022. Claims 1-10 have been amended. Claims 1-10 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-131972, filed on July 5th, 2017.  

Response to Remarks/Arguments
Applicant’s arguments and amendments filed April 5th, 2022 with respect to the previous 35 U.S.C. 112(f) interpretations of claims 1 and 3 have been full considered and are rendered moot by the current amendments.
Applicant’s arguments and amendments filed April 5th, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered. 
With respect to the previous rejections under 35 U.S.C. 103 of claims 1-3, Applicant argues the cited art of record Harada, US 20120053791 A1, and Kanda, US 2015006295 A1, hereinafter referred to Harada and Kanda, respectively, fails to disclose all of the features of claims 1-3, specifically, a differential value of the longitudinal acceleration Ax and the product of the longitudinal acceleration Ax and its differential value. Applicant argues that the claimed invention is for use in a motorcycle suspension system as opposed to a traditional four wheeled automobile or the like. Applicant further argues that Examiner incorrectly presumes that Harada does not disclose a longitudinal acceleration. Further yet, Applicant argues that Harada distinguishes a difference between the lateral acceleration Ay and the longitudinal acceleration Ax.
Examiner respectfully disagrees. As stated in the prior office action, Harada discloses multiplying the lateral acceleration by the differential value of a lateral acceleration to determine a control coefficient used to control wheel loads by manipulating dampers (the controller 14 performs the temporal differentiation on the lateral acceleration A.sub.y to compute the lateral jerk (dA.sub.y/dt) and uses the product of the lateral acceleration A.sub.y and the lateral jerk (dA.sub.y/dt) to compute the control identification coefficient [i.e. a multiplication value], controller 14 uses the control identification coefficient .psi. and the piston accelerations to compute the damping-force command signals – See at least ¶53). While Harada uses the lateral acceleration and a differential value thereof and distinguishes a difference between lateral and longitudinal acceleration, Harada teaches using a multiplication value of an acceleration value and its differential value to control the damping of a vehicle. It is known to those skilled in the art that derivatives (i.e. differential value) are used to measure the change rate of control variables. Therefore, it would have been obvious to use a multiplication value of an acceleration and the differential value of the acceleration to increase the sensitivity of the control system to changes in the acceleration. Additionally, as stated in the prior office action, Harada fails to explicitly teach the multiplication value using the longitudinal acceleration and a differential value of the longitudinal acceleration. However, upon observing the control of Harada that uses a lateral acceleration and a differential value thereof, it would have been obvious to combine the longitudinal acceleration-based control of Kanda to arrive at a control system using a multiplication value of the longitudinal acceleration and the differential value of the longitudinal acceleration for the above stated reasons. Examiner notes in applicant’s arguments that the invention seems to be directed towards smoothing a pitching motion of a vehicle. However, there is no language in claims 1-3 that sufficiently narrows the scope of the claims to limit the control for solely regulating a pitching motion. Further, although the inventions of Harada and Kanda are directed to use in traditional automobiles, the underlying principles of damper control with respect to settling vehicle body reactions remains the same. For example, a car’s suspension system may be modeled with front and rear dampers only (i.e. identical to that of a motorcycle’s suspension) to analyze pitching reactions, just how a three-dimensional structural analysis can be simplified using a two-dimensional framework. 
For at least the above reasons, the previous rejections are maintained.

	
With respect to the previous rejections under 35 U.S.C. 103 of claims 4-10, Applicant argues the cited art of record Harada, US 20120053791 A1, Kanda, US 2015006295 A1, and Ogawa et al., US 5701245, hereinafter referred to Harada, Kanda, and Ogawa, respectively, fails to disclose all of the features of claims 4-10, specifically, a vehicle that is a motorcycle and a longitudinal acceleration including the product of the longitudinal acceleration and its differential value.
Examiner respectfully disagrees. As stated in the above response to claims 1-3, although the inventions of Harada and Kanda are directed to use in traditional automobiles, the underlying principles of damper control with respect to settling vehicle body reactions remains the same. Additionally, Examiner notes that the combination of Harada and Kanda, as discussed above with respect to claims 1-3, renders the feature of using the longitudinal acceleration including the product of the longitudinal acceleration and its differential value in the suspension system obvious.
For at least the above reasons, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, US 20120053791 A1, in view of Kanda, US 20150066295 A1, hereinafter referred to as Harada and Kanda, respectively.
As to claim 1, Harada discloses a suspension apparatus comprising: 
a damping device which damps a force generated between a vehicle body and a wheel (The damping-force variable dampers 6 and 9 adjust a force generated in a direction of a distance between the vehicle body 1 and the wheels 2 and 3 to adjust wheel loads of the wheels 2 and 3 – See at least ¶24); and 
a control section which controls a damping force of the damping device; wherein (the controller 14 performs computation processing on a damping-force command signal to be output to the actuator (not shown) of each of the damping-force variable dampers 6 and 9 as a command current value according to damping-force control processing for each wheel – See at least ¶33): 
the control section includes a multiplication section which multiplies an acceleration of the vehicle body detected by an acceleration sensor and a differential value of the acceleration to thereby obtain a multiplication value, and when an absolute value of the multiplication value obtained by the multiplication section is equal to or larger than a predetermined value determined in advance, the control section makes the damping force larger than the damping force when the absolute value is smaller than the predetermined value (the lateral acceleration sensor 12 is provided to the vehicle body – See at least ¶30; the controller 14 performs the temporal differentiation on the lateral acceleration A.sub.y to compute the lateral jerk (dA.sub.y/dt) and uses the product of the lateral acceleration A.sub.y and the lateral jerk (dA.sub.y/dt) to compute the control identification coefficient, i.e. a multiplication value – See at least ¶53; control identification coefficient ψ, step 12 – See at least Fig. 4; ψ≠0, step 7 – See at least Fig. 3, Examiner notes that determining identification coefficient .psi. as a non-zero number necessarily includes determining its magnitude, i.e. absolute value; whether or not to execute wheel-load control is determined based on the control identification coefficient .psi.  – See at least ¶37, Examiner notes that wheel-load control necessarily includes increasing the damping when the .psi. increases in magnitude).
Harada fails to explicitly disclose a longitudinal acceleration. However, Kanda teaches a longitudinal acceleration (such that the greater the absolute value of the longitudinal acceleration Gx is, the greater the second pitch control target current Ap2 is, and in the case where the absolute value of the longitudinal acceleration Gx is smaller than a predetermined value, a predetermined minimum current value greater than 0 A is set – See at least ¶113). 
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada to include the feature of a longitudinal acceleration, as taught by Kanda, to control body attitude when vehicular behavior is unstable, and prevent unsprung components from thrashing (See at least ¶8 of Kanda). Examiner notes that controlling roll via analyzing lateral accelerations and related variables thereof is analogous to controlling pitch via analyzing longitudinal accelerations and related variables thereof because pitch and roll are identical movements but with respect to different axes that can be arbitrarily selected.  

As to claim 2, Harada discloses the control section corrects a base damping force based on a change velocity of a relative displacement between the vehicle body and the wheel by use of the multiplication value, to thereby control the damping force of the damping device (integrating the piston accelerations, the vertical relative velocities, i.e. change velocity, between each of the wheels and the vehicle body are calculated – See at least ¶36; the damping force command signal according to the results of computations described above is input – See at least ¶37; input damping force command signal, step 5, perform wheel-load control, step 8 – See at least Fig. 3, Examiner interprets step 5 as a base damping force signal and step 8 as a corrective damping force signal; control identification processing, steps 7 and 12 – See at least Figs. 3 and 4, Examiner interprets .psi. as a coefficient corresponding to the multiplication value).

As to claim 3, Harada discloses a suspension apparatus comprising:
a damping device which damps a force generated between a vehicle body and a wheel (The damping-force variable dampers 6 and 9 adjust a force generated in a direction of a distance between the vehicle body 1 and the wheels 2 and 3 to adjust wheel loads of the wheels 2 and 3 – See at least ¶24); and
a control section which controls a damping force of the damping device (the controller 14 performs computation processing on a damping-force command signal to be output to the actuator (not shown) of each of the damping-force variable dampers 6 and 9 as a command current value according to damping-force control processing for each wheel – See at least ¶33); wherein:
the control section includes a multiplication section which multiplies an acceleration of the vehicle body detected by an acceleration sensor and a differential value of the acceleration to thereby obtain a multiplication value (the lateral acceleration sensor 12 is provided to the vehicle body – See at least ¶30; the controller 14 performs the temporal differentiation on the lateral acceleration A.sub.y to compute the lateral jerk (dA.sub.y/dt) and uses the product of the lateral acceleration A.sub.y and the lateral jerk (dA.sub.y/dt) to compute the control identification coefficient, i.e. a multiplication value – See at least ¶53);
when the acceleration detected by the acceleration sensor is equal to or lower than a predetermined acceleration determined in advance, the control section makes the damping force smaller than the damping force when the longitudinal acceleration is higher than the predetermined acceleration (the lateral acceleration sensor 12 is provided to the vehicle body – See at least ¶30; the controller 14 performs the temporal differentiation on the lateral acceleration A.sub.y to compute the lateral jerk (dA.sub.y/dt) and uses the product of the lateral acceleration A.sub.y and the lateral jerk (dA.sub.y/dt) to compute the control identification coefficient, i.e. a multiplication value – See at least ¶53; control identification coefficient ψ, step 12 – See at least Fig. 4; ψ≠0, step 7 – See at least Fig. 3, Examiner notes that determining identification coefficient .psi. as a non-zero number necessarily includes determining the magnitude, i.e. absolute value, of the acceleration; whether or not to execute wheel-load control is determined based on the control identification coefficient .psi.  – See at least ¶37, Examiner notes that wheel-load control necessarily includes decreasing the damping when the acceleration decreases in magnitude); and
the control section corrects a base damping force based on a change velocity of a relative displacement between the vehicle body and the wheel by use of the multiplication value, to thereby control the damping force of the damping device (integrating the piston accelerations, the vertical relative velocities, i.e. change velocity, between each of the wheels and the vehicle body are calculated – See at least ¶36; the damping force command signal according to the results of computations described above, i.e. damping force based on change velocity – See at least ¶37; input damping force command signal, step 5, perform wheel-load control, step 8 – See at least Fig. 3, Examiner interprets step 5 as a base damping force signal and step 8 as a corrective damping force signal; control identification processing, steps 7 and 12 – See at least Figs. 3 and 4, Examiner interprets .psi. as a coefficient corresponding to the multiplication value used for wheel load control).
Harada fails to explicitly disclose using longitudinal acceleration. However, Kanda teaches a longitudinal acceleration (longitudinal G sensor which detects longitudinal acceleration – See at least ¶45; such that the greater the absolute value of the longitudinal acceleration Gx is, the greater the second pitch control target current Ap2 is, and in the case where the absolute value of the longitudinal acceleration Gx is smaller than a predetermined value, a predetermined minimum current value greater than 0 A is set – See at least ¶113).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada to include the feature of a longitudinal, as taught by Kanda, to control body attitude when vehicular behavior is unstable, and prevent unsprung components from thrashing (See at least ¶8 of Kanda). Examiner notes that controlling roll via analyzing lateral accelerations and related variables thereof is analogous to controlling pitch via analyzing longitudinal accelerations and related variables thereof because pitch and roll are identical movements but with respect to different axes that can be arbitrarily selected.  

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, US 20120053791 A1, in view of Kanda, US 20150066295 A1, as applied to claims 1-3 above, and further in view of Ogawa et al., US 5701245, hereinafter referred to as Harada, Kanda, and Ogawa, respectively.
As to claim 4, Harada discloses the control section adds a correction damping force for correcting the base damping force to the base damping force to thereby correct the base damping force (input damping force command signal, step 5, perform wheel-load control, step 8 – See at least Fig. 3, Examiner interprets step 5 as a base damping force signal and step 8 as a corrective damping force signal); and
the control section corrects a reference correction damping force corresponding to the change velocity by use of a correction coefficient corresponding to an absolute value of the multiplication value, a correction coefficient corresponding to an absolute value of the longitudinal acceleration (the control identification coefficient .psi. is computed by using a product of the lateral acceleration A.sub.y and the lateral jerk, a correction coefficient corresponding to the absolute value of the longitudinal acceleration (dA.sub.y/dt) – See at least ¶41, Examiner interprets identification coefficient as a correction coefficient; whether or not to execute wheel-load control is determined based on the control identification coefficient .psi. – See at least ¶37; ψ≠0, step 7 – See at least Fig. 3, Examiner notes that determining identification coefficient .psi. as a non-zero number necessarily includes determining its magnitude, i.e. absolute value; values of the control gains are increased according to a magnitude, i.e. absolute value, of the longitudinal acceleration – See at least ¶83, Examiner interprets control gains as correction coefficients).

The combination of Harada and Kanda fails to explicitly disclose using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force. However, Ogawa teaches using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36, Examiner interprets the damping coefficient based on vehicle speed as a correction coefficient).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

As to claim 5, Harada discloses the control section adds a correction damping force for correcting the base damping force to the base damping force to thereby correct the base damping force (input damping force command signal, step 5, perform wheel-load control, step 8 – See at least Fig. 3, Examiner interprets step 5 as a base damping force signal and step 8 as a corrective damping force signal); and
the control section corrects a reference correction damping force corresponding to the change velocity by use of a correction coefficient corresponding to an absolute value of the multiplication value, a correction coefficient corresponding to an absolute value of the longitudinal acceleration (the control identification coefficient .psi. is computed by using a product of the lateral acceleration A.sub.y and the lateral jerk, a correction coefficient corresponding to the absolute value of the longitudinal acceleration (dA.sub.y/dt) – See at least ¶41, Examiner interprets identification coefficient as a correction coefficient; whether or not to execute wheel-load control is determined based on the control identification coefficient .psi. – See at least ¶37; ψ≠0, step 7 – See at least Fig. 3, Examiner notes that determining identification coefficient .psi. as a non-zero number necessarily includes determining its magnitude, i.e. absolute value; values of the control gains are increased according to a magnitude, i.e. absolute value, of the longitudinal acceleration – See at least ¶83, Examiner interprets control gains as correction coefficients).

The combination of Harada and Kanda fails to explicitly disclose using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force. However, Ogawa teaches using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36, Examiner interprets the damping coefficient based on vehicle speed as a correction coefficient).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

As to claim 6, the combination of Harada and Kanda fails to explicitly disclose when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed. However, Ogawa teaches when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

As to claim 7, the combination of Harada and Kanda fails to explicitly disclose when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed. However, Ogawa teaches when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

As to claim 8, the combination of Harada and Kanda fails to explicitly disclose when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed. However, Ogawa teaches when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

As to claim 9, the combination of Harada and Kanda fails to explicitly disclose when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed. However, Ogawa teaches when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

As to claim 10, the combination of Harada and Kanda fails to explicitly disclose when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed. However, Ogawa teaches when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        /LAIL A KLEINMAN/Primary Examiner, Art Unit 3668